 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BARRY SINGLETON,

Plaintiff,
-against-

UNITED TEAMSTER PENSION FUND-A,

Defendant.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 

USDC SBNY
DOCUMENT |
ELECTRONICALLY FILED

 

 

 

 

DOC #:
X DATE FILED: 2 / 3 [2.0

i

 

 

ORDER

18-CV-8044 (RA)(KNF)

By an order dated December 2, 2019, the time for the plaintiff to file his response to the

defendant’s motion for summary judgment, Docket Entry No. 37, was enlarged to January 21, 2020, and

the time for the defendant to file its reply was enlarged to January 27, 2020. The docket sheet maintained

by the Clerk of Court for this action does not reflect that these documents have been filed. Therefore, on

or before February 6, 2020, the parties shall file these documents. The parties are reminded that the

failure to comply with a court order may result in sanctions, including the dismissal of an action.

Dated: New York, New York
January 31, 2020

SO ORDERED:

Cope:
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
